Gilchrist, C. J.
The order of the magistrate in this case having been, that Robinson should recognize in the sum of four hundred dollars, with two sureties in the sum of two hundred dollars each, he gave his own recognizance, but furnished ten sureties in the sum of forty dollars each.
Upon what ground can any one of these sureties be holden ? They are liable, in any case, only upon the ground that they have entered into a recognizance ordered by a tribunal having authority to act in the premises. If this be a compliance with the order of the magistrate, it would be difficult to say where the *269line should be drawn. It would seem, in any case, to’be sufficient if the prisoner furnished sufficient sureties for his appearance, whether they were holden for the sum, or in the manner specified in the order of the magistrate. If any attention whatever is to be paid to the terms of the order, these sureties cannot be holden; for they do not come at all within it. It is sufficient that they have not recognized according to the order, and a compliance with the order is the only ground upon which the validity of the recognizance can be placed. They must be considered--as having entered into no recognizance as ordered by the magistrate, and that is a sufficient answer to this process.
Judgment for the defendant.